Citation Nr: 9933151	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which found that new and material evidence adequate to 
reopen the claim for service connection for a low back 
disability had not been submitted. 

The Board notes that the veteran filed a claim for 
compensation in November 1997 for exacerbation of his back 
condition due to VA surgery under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999).  By rating decision in October 1998, the 
RO denied the veteran's claim.  The record contains no notice 
of disagreement with that decision and entitlement to 
compensation for a back injury on that basis is not currently 
before the Board.  


FINDINGS OF FACT

1. By rating decision in April 1992, the RO denied service 
connection for a lumbar spine disability.  The veteran was 
properly notified of that decision, and he did not perfect 
a timely appeal.

2. By rating decision in March 1995, the RO found that the no 
new and material evidence had been submitted to reopen the 
claim service connection for a lumbar spine disability.  
The veteran was properly notified of that decision, and he 
did not perfect a timely appeal.



3. The evidence received subsequent to the March 1995 RO 
decision, for the claim for service connection for a low 
back disability, is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the veteran's claim.  

4. There is no probative evidence of record of a nexus 
between the veteran's current low back disability and any 
incident of his military service, including the 1969 fall 
from an armored personnel carrier.  


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for a low back 
disability is reopened.  38 U.S.C.A. § 5108 (West 1991), 
38 C.F.R. § 3.156(a) (1998).

2. The claim of entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records note that the veteran 
fell off of an armored personnel carrier (APC) in February 
1969 and appeared to have a paravertebral muscle spasm of the 
cervical spine.  X-ray examination showed an old fracture of 
the C-7 spinous process.  In March 1969, the veteran suffered 
a fragment wound to the right elbow from a butterfly bomb, 
while serving in Vietnam.  The discharge summary from 
hospitalization for this injury noted a history of a fracture 
of the neck at age 18 and a history of arthritis for 15 
years.  In June 1970, the veteran fell and suffered a blow to 
the coccyx area.  The examiner noted tenderness in the coccyx 
and lower sacral area.  X-ray examination of the sacrum and 
coccyx was negative.  

In October 1971 the veteran was involved in an automobile 
accident.  The veteran reported pain in the right shoulder in 
December 1971, secondary to this accident.  The examiner 
noted that the veteran reported that he had been struck by a 
softball in the lumbar area approximately seven years 
earlier.  The veteran reported tailbone pain following a 
sports injury in January 1976.  The veteran's separation 
physical examination in October 1976 noted no abnormalities 
of the spine, with a notation of an old fracture at the C-7 
vertebra.

The veteran was examined for reenlistment purposes in 
September 1982. At that time, he specifically denied a 
history of back pain, and on clinical examination, his spine 
was evaluated as normal.  

In September 1990, the veteran filed an initial claim for VA 
benefits for a back injury.  In a statement, received in 
December 1990, the veteran stated that, during his service in 
Vietnam, he fell off of a PC and popped his neck out of 
place.  He reported that the following day he could not turn 
his head from side to side and was provided with heat 
treatments twice per day.  

By rating decision in April 1992, the RO denied service 
connection for a lumbar spine disability.  The RO noted that 
onset of the lumbar spine disability was many years after 
active duty and the service medical records failed to 
demonstrate a permanent back disability during active 
service.  The veteran was notified of this decision under 
cover letter dated in May 1992.  The RO decision is final as 
to evidence of record at the time.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. § 19.192 (1991) (38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998)).  

X-ray examination of the lumbosacral spine in March 1992 
revealed slight decreased disc heights at L4-5 and L5-S1 
without other significant abnormalities.  The record contains 
VA treatment for chronic lower back pain beginning 
in December 1993 with surgery performed in 1994, with a 
diagnosis of L5-S1 calcified herniated nucleus pulposus.  X-
ray examination in June 1994, status post lumbar laminectomy, 
revealed stable degenerative disc disease at L4-5 and L5-S1.  
The veteran continued to be treated for complaints of back 
pain following surgery.  

By rating decision in March 1995, the RO found that no new 
and material evidence had been submitted to reopen the claim 
for service connection for a low back disability.  The 
veteran was notified of this decision under cover letter 
dated in March 1995.  In May 1995 a notice of disagreement 
with this decision was received, and a statement of the case 
was issued in June 1995.  No timely substantive appeal was 
received.  See 38 C.F.R. §§ 20.200, 20.302(b).  The RO 
decision is final as to evidence of record at the time.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1994).  

The veteran filed a request to reopen his claim for service 
connection for a low back disability in January 1996.  The 
evidence, submitted since the final RO decision in July 1996, 
includes the veteran's testimony at a hearing, VA medical 
examination and VA treatment records.  

A VA general medical examination was conducted in June 1995.  
A history of back surgery in 1990, followed by re-injury in 
1993 with subsequent surgery, was noted.  The veteran 
complained of lower back pain with radiation down the left 
leg.  Range of motion testing revealed forward flexion to 50 
degrees with pain, extension to 20 degrees with pain, lateral 
flexion of 30 degrees bilaterally, and rotation of 35 degrees 
bilaterally.  The examiner noted decreased superficial 
sensation over the entire left leg.  Diagnosis of moderate-
to-severe back disability with X-ray evidence of progressive 
changes was reported.  

At a hearing before an RO hearing officer in January 1996, 
the veteran testified that he suffered an injury to his back 
in 1992, when he fell off of a tractor.  Transcript, p. 8.  
He stated that prior to this injury he experienced pain in 
doing his farm work due to the initial injury to his back, 
during service in Vietnam when he fell of an armored 
personnel carrier ("APC").  Transcript, pp. 8, 16.  He 
indicated that he misstepped and fell off backwards.  
Transcript, p. 8.  He stated that he was taking medication to 
relax the muscles.  Transcript, p. 15.  

A VA neurology follow-up to back surgery in January 1996 
noted a history of back injury in 1969, when the veteran fell 
off an APC.  The veteran reported back pain since that time 
with surgery in 1990 and 1994.  The physician stated that the 
second surgery was incomplete and the veteran still had 
pathology at the surgery site.  The physician concluded that 
the veteran's back condition was "directly and unequivocally 
related to the APC accident."  The record contains further 
continued treatment for the veteran's low back disability 
with complaints of pain and radiation to the legs.  


II. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran's claim for service connection for a low back 
disability was previously denied by RO decisions in April 
1992 and March 1995.  Since the last final denial in March 
1995, testimony at a hearing before an RO hearing officer, 
report of VA examination, and VA treatment records have been 
added to the record.  The Board notes that prior to the March 
1995 decision, the record contained no competent medical 
evidence providing a nexus between the veteran's current back 
disability and any incident of service.  The VA physician 
with the neurology clinic in January 1996 stated that the 
veteran's back condition was related the APC accident, 
reported by the veteran to have occurred in 1969 during 
service.  This statement is both new, in that it was not 
previously considered, and material, in that it goes to one 
of the elements necessary for submission of a well-grounded 
claim.  Therefore, the Board finds that the veteran has 
submitted sufficient evidence to warrant reopening of his 
claim for service connection for a low back disability.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease 
or injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996).

The veteran has submitted evidence of a current disability.  
The record contains X-ray evidence of degenerative disc 
disease at L4-5 and L5-S1, and diagnoses of chronic lower 
back pain and back pain.  The veteran reportedly underwent 
surgery for this condition in 1990 and 1994.  

The veteran contends that he first injured his back when he 
fell off of an APC in 1969.  The veteran's service medical 
records note a neck injury after falling off an APC in 
February 1969.  (That this incident occurred in combat is 
conceded. 38 U.S.C.A. § 1154(b) (West 1991)). No complaints 
of lower back pain were noted at that time.  The veteran 
suffered a blow to the coccyx are during service in June 
1970, and he reported tailbone pain in January 1976 following 
a sports injury.  However, these findings appeared to be 
acute and transitory and had resolved by service separation.  
No further diagnoses or opinions of back pain or pathology 
were noted in the remainder of the veteran's active service.  
No abnormalities of the spine were noted on separation 
examination, except an old fracture at C-7, in October 1976.  
Further, no complaints or findings regarding a low back 
condition were recorded when the veteran was examined for 
reeenlistment in September 1982.

The record contains the opinion of a VA neurology consultant 
stating that the veteran's back pain was "directly and 
unequivocally related to the APC accident." Initially, this 
physician gave no indication that he had reviewed the 
veteran's service or post-service medical records. Rather, 
this opinion was founded solely on the recollections of the 
veteran. The Board, however, is not bound to accept the 
veteran's uncorroborated testimony as to medical incurrence 
or causation, nor to accept the opinions of physicians based 
on the veteran's recitation of medical history.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Although his memories 
many years later are to the contrary, the veteran's service 
medical records note no complaints of lower back pain 
following the APC accident, nor at any time following that 
incident.  The veteran was treated for cervical pain 
following the APC accident, not low back pain.  The veteran 
was later treated for acute sports injuries to the coccyx. 

As there is no medical evidence of record to support the 
reported history, the opinion based upon it has no probative 
value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993). The Court of Appeals for 
Veterans Claims has previously recognized that word parsing 
in other medical nexus cases may have created an unclear 
picture for ascertaining what constitutes sufficient evidence 
to satisfy the medical nexus requirement. What is speculative 
in one context might be less so in another.  Suffice it to 
say that in this case, the VA physician, as noted above, 
provided no clinical data or other rationale to support his 
opinion; nor is there anything otherwise in the record that 
would give it substance.  This opinion sits by itself, 
unsupported and unexplained.  In other words, his opinion is 
purely speculative. See Bloom v. West, 12 Vet.App. 185 
(1999).  Without evidence of in-service occurrence and 
probative medical evidence of a nexus between any incident of 
service and the veteran's current low back disability, the 
veteran's claim cannot be well grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the Court has held that there is some duty 
to inform the veteran of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103 (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  
The appellant has not identified any medical evidence that 
has not been submitted or obtained, which would support a 
well-grounded claim.  Thus, VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).



ORDER

Entitlement to service connection for a low back disability 
is denied.  




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

